Denman and Green, JJ. (dissenting).
Respectfully we must dissent. On this record, defendant is guilty of petit larceny but not burglary. The People have not proved beyond a reasonable doubt that the defendant lacked a license or privilege to enter or remain in the building (People v Barton, 18 AD2d 612; Beedenbender v Midtown Props., 4 AD2d 276,281). The defendant was a police officer, on duty, investigating what appeared to be a warehouse break-in. During the two minutes he was inside the building, he misappropriated two shovels and six driveway sealer applicators, worth about $10. The majority concedes that defendant’s initial entry was privileged but relies upon People v Powell (58 NY2d 1009) for the proposition that whether defendant’s license vanished was a jury question. However, defendant Powell’s license was derived from his presence in a building apparently open to the public and it was reasonable to allow the jury to consider whether, in fact, the building was closed. Here however, the only basis upon which the jury could conclude that defendant Czerminski’s license as a police officer vanished was to speculate on his state of mind once he entered. But a defendant’s intent to commit a larceny, whenever formulated, does not extinguish his otherwise existing license to enter (People v Brown, 25 NY2d 374,376; People v Ennis, 37 AD2d 573, affd 30 NY2d 535). The provisions of the Penal Law should not be so strictly construed as to extend penal responsibility beyond the fair scope of the statutory mandate (People v Gottlieb, 36 NY2d 629, 632). (Appeal from judgment of Supreme Court, Erie County, Flynn, J. — burglary, third degree.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and Moule, JJ.